 


109 HR 1654 IH: Rural Health Training Incentive Act
U.S. House of Representatives
2005-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1654 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2005 
Miss McMorris (for herself, Mr. McDermott, Mr. Hastings of Washington, Mr. Dicks, Mr. Smith of Washington, Mr. Reichert, Mr. Larsen of Washington, Mr. Inslee, Mr. Baird, and Mr. Young of Alaska) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To provide for the establishment of demonstration programs to address the shortages of health care professionals in rural areas, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Rural Health Training Incentive Act of 2005. 
2.Demonstration programs to encourage health professionals to practice in rural areasPart B of title VII of the Public Health Service Act (42 U.S.C. 293 et seq.) is amended by adding at the end the following: 
 
742.Demonstration programs to encourage health professionals to practice in rural areas 
(a)AuthorizationThe Secretary of Health and Human Services, acting through the Director of the Office of Rural Health Policy, may award grants to 5 accredited schools of medicine or accredited schools of nursing to enable each such school to conduct a demonstration program to encourage more health professionals to practice in rural areas. 
(b)Use of funds 
(1)In generalAmounts provided as a grant under subsection (a) shall be used for the following: 
(A)Developing new programs and improving existing programs for encouraging youth in rural areas to enter health professions. 
(B)Strengthening and stabilizing the system of training of health professionals that are needed (as determined by the Secretary) in rural areas. 
(C)Expanding the network of rural training tracks in health professions. 
(2)Family medicine; nursingOf the 5 grants awarded under this section— 
(A)at least 1 shall be for a demonstration program for physicians in family medicine that includes a regional consortium with 3 or more family medicine residency programs that— 
(i)each have a residency rural training program; and 
(ii)are located in 3 or more States; and 
(B)at least 1 shall be for a demonstration program for nurses, including registered nurses, nurse anesthetists, and nurse practitioners. 
(c)PriorityIn awarding grants under this section, the Secretary shall give priority to accredited schools of medicine or nursing that— 
(1)have a residency program or clinical rotation with on-site rural training of a duration of at least 2 months; and 
(2)provide a comprehensive approach to improving health profession shortages in rural areas that includes recruiting students from rural areas and placing graduates in rural communities. 
(d)Matching requirement 
(1)In generalWith respect to the costs of a demonstration program to be carried out under subsection (a) by an applicant, the Secretary may not award a grant to the applicant unless the applicant agrees to make available (directly or through donations from public or private entities) non-Federal contributions toward such costs in an amount that is not less than 50 percent of such costs. 
(2)Determination of amount contributedNon-Federal contributions required in paragraph (1) may be in cash or in kind, fairly evaluated, including plant, equipment, or services. Amounts provided by the Federal Government, or services assisted or subsidized to any significant extent by the Federal Government, may not be included in determining the amount of such non-Federal contributions. 
(e)DurationThe Secretary shall award each grant under this section for a period of 3 years. 
(f)DefinitionsFor purposes of this section: 
(1)AccreditedThe term accredited means— 
(A)for a school of medicine, accredited by the Liaison Committee on Medical Education; 
(B)for a school of nursing, accredited by the Commission on Collegiate Nursing Education; and 
(C)for a school of nursing relative to a nurse anesthesia program, accredited by the Council on Accreditation of Nurse Anesthesia Educational Programs. 
(2)School of nursingThe term school of nursing has the meaning given to that term under section 801. 
(g)ReportNot later than 6 months after the end of the 3-year period of the demonstration programs conducted with grants under this section, the Secretary shall submit to the Congress a report containing findings and recommendations on the effectiveness of the demonstration programs in addressing the shortages of health care professionals in rural areas. 
(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2006 through 2008.. 
 
